                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                   October 10, 2019
                    IN THE UNITED STATES DISTRICT COURT
                                                                                  David J. Bradley, Clerk
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                            GALVESTON DIVISION

STATE OF TEXAS,                                §
                                               §
VS.                                            §     CIVIL ACTION NO. 3:19-0240
                                               §
BENJAMIN QUAINTANCE-EL                         §

                     MEMORANDUM OPINION AND ORDER

       Benjamin Quaintance-El, a defendant in a traffic case pending in the Municipal

Court of the City of Friendswood, filed a pro se notice of removal (Dkt. 1) to this Court.

The Court will summarily remand this case to the Municipal Court of the City of

Friendswood for the reasons explained below.

       Quaintance-El is the defendant in two cases pending in municipal court. See State

of Texas v. Benjamin Bernard Quaintance-El, Case Numbers 18TR-003601 and 18TR-

003602. According to documents attached to his notice of removal, Quaintance-El is

charged with operating a motor vehicle without a valid license (Case Number 18TR-

003602) and without displaying a valid license plate (Case Number 18TR-003601) (Dkt.

1, at 22-23). He removed both cases pursuant to 28 U.S.C. § 1455 and alleges that the

prosecutions against him violate his constitutional rights (id. at 2-3).

       A party who removes a criminal prosecution must file a notice of removal

“containing a short and plain statement of the grounds for removal.”              28 U.S.C.

§ 1455(a); see 28 U.S.C. § 1455(b)(2). In addition, the party must file the notice of

removal “not later than 30 days after the arraignment in the State court, or at any time

before trial, whichever is earlier,” unless the party shows good cause for a later filing. 28

1/3
U.S.C. § 1455(b)(1).      The statute requires the district court to issue an order for

“summary remand” if “it clearly appears on the face of the notice and any exhibits

annexed thereto that the removal should not be permitted.” 28 U.S.C. § 1455(b)(4).

       Criminal cases are removable only in very limited circumstances. Kruebbe v.

Beevers, 692 F. App’x 173, 175-76 (5th Cir. 2017); United States v. Heon Jong Yoo, No.

6:18CR16, 2018 WL 9362568, at *2 (E.D. Tex. Nov. 8, 2018). Federal statutes authorize

removal of certain criminal actions against federal officials or agencies, 28 U.S.C.

§ 1442, against members of the federal armed forces, 28 U.S.C. § 1442a, or against

persons protected by, or officials enforcing, civil-rights statutes, 28 U.S.C. § 1443.

        In this case, summary remand is required under § 1455(b)(4) because the

removal was untimely.       Quaintance-El presents exhibits demonstrating that he was

arraigned in both cases on October 30, 2018, at the latest (Dkt. 1, at 26-27). He did not

remove this action until July 23, 2019, well after the thirty-day deadline set by

§ 1455(b)(1), and makes no showing of good cause for the delay. Additionally, remand

is required because the notice of removal fails to state grounds for removal of the case.

Although Quaintance-El cites to 28 U.S.C. § 1455, the Fifth Circuit clearly has held that

this statute provides only removal procedures, and not independent authorization for

removal. Kruebbe, 692 F. App’x at 176. His citation to the Fourteenth Amendment and

other unspecified constitutional rights is insufficient to show that removal is proper under

28 U.S.C. § 1443 or any other provision cited above. See id. at 175 (citing Georgia v.

Rachel, 384 U.S. 780, 792 (1966)).

       The Court therefore ORDERS as follows:

2/3
      1.     State of Texas v. Benjamin Bernard Quaintance-El, Case Number 18TR-

             003601, is summarily REMANDED to the Municipal Court of the City of

             Friendswood pursuant to 28 U.S.C. § 1455(b)(4).

      2.     State of Texas v. Benjamin Bernard Quaintance-El, Case Number 18TR-

             003602, is summarily REMANDED to the Municipal Court of the City of

             Friendswood pursuant to 28 U.S.C. § 1455(b)(4).

      The Clerk will provide a copy of this order to the parties.

      SIGNED at Galveston, Texas, on         October 10 th           , 2019.



                                         ___________________________________
                                             JEFFREY VINCENT BROWN
                                          UNITED STATES DISTRICT JUDGE




3/3
